Title: To James Madison from James Monroe, [8 May] 1785
From: Monroe, James
To: Madison, James


Dear Sir
New York May [8]. 1785.
Your favor of the 12th. of April accompanied with the cypher I receiv’d yesterday. The appointment of Mr. Adams to the ct. of G. B. was soon afterwards succeeded by that of Mr. Jefferson to that of France. Their commns have been some time since forwarded & before this they are no doubt station’d at their respective courts. The removal of the former gave uneasiness to Mr. V[a]n. Berkell but as it was immediately resolv’d to appoint a successor, it hath probably abated. Govr. Livingston, Rutledge, & R. H. Harrison C. J. of Maryld. are in nomination. G. B. is still possess’d of the posts [on] the lakes nor have we reason to suppose she means to evacuate. Of this however Mr. Adams will inform us. Our affair with Spain is suspended untill the arrival of Mr. Gardoqui. He is expected. The affs. of Langchamp hath not been acted on; for particular reasons it hath hitherto been deferr’d. A recommendation hath been made to the States of Connecticut, N Yk., Jersey & Pena. to raise 700. men for the protection of the frontier settlements. It was question’d whether it were not better by requisition & upon the Union, since it might be the commencment of an establishmt. wh. might last for ages, & if the right of requisition existed, the effecting by other means might tend to weaken & ultimately destroy it. The delegation of Mass: at Annapolis protested agnst. this right & their state approv’d their conduct. But as the right of requisition existed only when exerted on the Union & it seem’d generally preferr’d to raise them from 3. or 4. of the States most conveniently situated, it was ultimately agreed to adopt the mode of recommendation. An ordinance regulating the mode of survey & sale of the lands ceded by Virga. hath lately engag’d the attention of Congress—it hath not yet pass’d but as all the points of variance seem at length accomodated, it will perhaps in the course of the succeeding week. The original report admited of the sale only of tracts containing 30,000 acres call’d townships; this was adher’d to with great obstinacy by the E. men & as firmly oppos’d by the southern. At length however the Eastern partly gave up the point at least so far as to meet on middle ground. As it now stands it is to be survey’d in township containing abt. 26,000 acres each, each town-ship mark’d on the plat into lots of one mile square, and 1/2. the country sold only in townships & the other in lots. 13. surveyors are to be appoin[t]ed for the purpose to act under the controul of the Geographer, begining with the first range of townships upon the Ohio & running north to the lakes, from the termination of the line which forms the southern boundary of the State of Pena., & so on westwd. with each range. As soon as five ranges shall be survey’d the return will be made to the Bd. of Treasury, who are instructed to draw for them in the name of each State in the proportion of the requisition on each, & transmit its portion to the loan officer in each, for sale at publick vendue, provided it is, nor any part, sold for less than one dolr. specie or certificates the acre. Thus stands the ordinance at present.
Sometime since a treaty was order’d to be held with the Indians in the southern department, to wh. commn Mr. Hawkins of No. Carolina, Joseph Martin of Virga. & some others were appointed. A treaty is also to be held with the Indians westward at post St. Vincents or somewhere on the Wabash or Missisippi for the purpose of extinguishing the claims to soil of the tribes who inhabit in that direction. The late comrs. are continued in the appointment.
The interest on the loans in Holland for the last year we understand is paid but not on those of France by the completion of a loan order’d to be effected before the peace. No new loan is orderd nor will there be as I conceive. A requisition is before Congress for money for the payment of the interest on the domestic debt to the 31. of Decr. 1784 & on the foreign to the 31. of 85. amounting to 3,000,000 of dolrs., inclusive of the current expences of Government; the monies to be applied to the payment of the interest on the foreign debt & the expences of govt. amounting to abt. 1,000,000 of dolrs. to be recd. in specie only & the application to the interest on the domestic debt in certificates under the modification of the late requisition being abt. 2 thirds. I am strongly inclin’d to believe the wester[n] lands will absorb all the domestic debt Eastwd.; the gentn. from that quarter think so. I am also fully persuaded that when the accts. of Virga. & No. Carolina shall be liquidated the amount will be greater than is expected here. The delay in this business from the negligence of Mr. L. Wood prevents the operation of these requisitions having relation to us, & when these accts. shall be liquidated most probably ours will comprehend the greatest part of the domestic debt. No doubt we shall be paid but we had better go on pari passu with our neighbours to expedite the business we lately obtain’d the addition of a 2d comr. to the State for the purpose. They are, each to act in a district. We have had returns from but few of the States changing the 8th. article of the confideration; several have already adopted it. The requisition is on the principle, in that respect, of the late one. A report sometime since pass’d Congress for appointing a committee to wait on the legislatures of R. I. New Yk. & Georgia to advise the immediate passage of the impost, but hath never been taken up. R. I. hath adopted it, with a seperate credit, for sums beyond her quota, & the appointment of her own officers. N. York hath had it before her legislature this winter & negativ’d it. I believe a bill hath been publish’d for inspection of the people in Massachussetts wh. had the objects you mention in view but that it hath not pass’d as yet into a law. Of this however in my next I will inform you. Yr. friend & servant
Jas. Monroe
